Case: 18-50671      Document: 00514861334         Page: 1    Date Filed: 03/06/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit
                                    No. 18-50671                             FILED
                                  Summary Calendar                       March 6, 2019
                                                                        Lyle W. Cayce
                                                                             Clerk
JOE R. POOL,

              Plaintiff - Appellant

v.

DONALD J. TRUMP, PRESIDENT OF THE UNITED STATES, In His
Official Capacity as United States President; JAMES MATTIS,
SECRETARY, U.S. DEPARTMENT OF DEFENSE, In His Official Capacity
as United States Secretary of Defense; MARK GREEN, In His Official
Capacity as Administrator for United States Agency for International
Development,

              Defendants - Appellees




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:17-CV-831


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
       Appellant Joe Pool filed suit as a taxpayer against President Donald J.
Trump, Department of Defense Secretary James Mattis, and the U.S. Agency


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-50671    Document: 00514861334      Page: 2   Date Filed: 03/06/2019



                                  No. 18-50671
for International Development Administrator Mark Green, in their official
capacities.   Pool claimed that tax-funded foreign aid to Afghanistan and
Pakistan violated the Establishment Clause of the First Amendment. He
sought to enjoin aid on the basis that Afghanistan and Pakistan are “religious
organizations” and, according to Pool, congressionally-appropriated aid sent to
these countries impermissibly established the Islamic religion. Defendants
moved to dismiss for lack of subject matter jurisdiction. The magistrate judge
recommended granting Defendants’ motion to dismiss and concluded that Pool
lacked standing as a taxpayer to challenge the foreign-aid payments, Pool’s
claims were barred by the political question doctrine, and that granting Pool
leave to amend his complaint would be futile because his claims could not be
pleaded in a manner that would confer subject matter jurisdiction. The district
court adopted the magistrate judge’s report and recommendations, dismissing
the suit without prejudice. Pool appealed.
      We review a district court’s order granting a motion to dismiss for lack
of subject matter jurisdiction de novo, applying the same standards as the
district court. See Benton v. U.S., 960 F.2d 19, 21 (5th Cir. 1992). On appeal,
Pool has failed to challenge in his opening brief the district court’s conclusion
that he lacked standing and has therefore abandoned this argument. See
Dixon v. Toyota Motor Credit Corp., 794 F.3d 507, 508 (5th Cir. 2015). This
alone is grounds for affirmance. But even if Pool’s failure to challenge the
district court’s standing determination were not dispositive, his claims are also
barred by the political question doctrine. See Dickson v. Ford, 521 F.2d 234,
235 (5th Cir. 1975) (taxpayer’s claim that foreign-aid payments to Israel
violated the Establishment Clause was a nonjusticiable political question); see
also Baker v. Carr, 369 U.S. 186, 210 (1962) (setting forth factors for evaluating
whether a claim falls under the political question doctrine).
      AFFIRMED.
                                        2